MASTER LEASE AGREEMENT

 

This Master Lease Agreement (“Master Lease”) is made January 31, 2012
(“Effective Date”), between Sucampo AG, a Swiss company, with its principal
office at Baarerstrasse 14-16, Zug 6300, Switzerland (the "Lessor") and Numab
AG, a Swiss company, with its principal office at Einsiedlerstrasse 34,
Wädenswil, CH-8820, Switzerland (the "Lessee").

 

Section 1DEFINITIONS

 

“Acceptance Certificate” means a dated document that states that Lessee has
tested the functionality of and accepts the Property as set forth in any
acceptance certificate signed by the Lessee which is acceptable to Lessor.

 

“Acceptance Date” shall mean, except as otherwise provided in Section 6(a)
hereof, as to the Property designated on any Schedule, the date Lessee accepts
the Property as set forth in any Acceptance Certificate.

 

“Casualty Loss Value” shall mean the value of the loss of one hundred percent
functionality of the Property resulting from an identifiable event of a sudden,
unexpected, or unusual nature.

 

"Commencement Date" means, as to the Property designated on any Schedule, where
the Acceptance Date for such Schedule falls on the first day of a calendar
month, that date, and in any other case, the first day of the calendar month
following the calendar month in which such Acceptance Date falls.

 

“Event of Default” has the definition set forth in Section 15.

 

“Initial Period” has the definition set forth in Section 3.

 

“Lease” has the definition set forth in Section 2(b).

 

“Lessee” has the definition set in the Preamble.

 

“Lessor” has the definition set in the Preamble.

 

“Lessor’s Assignee” has the definition set forth in Section 11.

 

“Lessor’s Damages” has the definition set forth in Section 11(g).

 

“License” has the definition set forth in Section 6(f).

 

“Master Lease” has the definition set in the Preamble.

 

“Monthly Rental” for each Lease shall be defined in the applicable Schedule.

 

“Property” has the definition set forth in Section 2(a).

 

“Schedule” has the definition set forth in Section 2(a).

 

Confidential1SAG-Numab Lease Agreement

 

“Software” has the definition set forth in Section 6(f).

 

“Underwriting” has the definition set forth in Section 11.

 

Section 2           LEASE

 

a)Lessor agrees to lease to Lessee, and Lessee agrees to lease from Lessor, the
property (together with all attachments, replacements, parts, substitutions,
additions, repairs, accessions and accessories, incorporated therein and/or
affixed thereto) (collectively, the "Property") described in any Lease Schedule
("Schedule") executed and delivered by Lessor and Lessee in connection with this
Master Lease. A form of Lease Schedule is provided herein as Master Lease
Exhibit A.

 

b)Lessor agrees that it is in the sole competence of Lessee to perform any tests
required to assess proper functionality of the Property before such
functionality is confirmed by an Acceptance Certificate. Lessor shall not pay
any invoices for the Property unless having received the respective Acceptance
Certificate from Lessee.

 

c)Each Schedule shall incorporate by reference the terms and conditions of this
Master Lease, and together with the Acceptance Certificate (as defined herein),
shall constitute a separate "Lease".

 

d)In the event of conflict between the provisions of this Master Lease and any
Schedule the provisions of the Schedule shall govern.

 

Section 3TERM OF LEASE

 

The term of any Lease, as to all Property designated on the applicable Schedule,
shall commence on the Acceptance Date for such Property, and shall continue for
all "Initial Period" ending that number of months from the Commencement Date as
specified in the Schedule. Thereafter, Lessee shall have options to purchase or
return the Property or to extend the Lease, all as provided in Section 18(m) of
this Master Lease.

 

Any time during the term of the Lease, Lessee shall have the option to pay all
amounts due and to become due under a given Schedule for the full term of the
Lease, and upon payment of such amounts, Lessee shall become the sole owner of
the Property, the Lease shall terminate and Lessor won’t have any rights under
the respective Lease and/or to the respective Property whatsoever.

 

Section 4RENT AND PAYMENT

 

a)Lessee shall pay as rent for use of the Property, aggregate rentals equal to
the sum of all the Monthly Rentals (defined in the Schedule) and other payments
due under the Lease for the entire Initial Period.

 

b)The Monthly Rental shall begin on the Acceptance Date and shall be due and
payable by Lessee in advance of the first day of each month throughout the
Initial Period. If the Acceptance Date does not fall on the first day of a
calendar month, then the first rental payment shall be calculated by multiplying
the number of days from and including the Acceptance Date to the Commencement
Date by a daily rental equal to one-thirtieth (1/30) of the Monthly Rental, and
shall be due and payable on the Acceptance Date.

 

Confidential2SAG-Numab Lease Agreement

 

c)Lessee shall pay all rentals to Lessor, or its assigns, at Lessor's address
set forth above (or as otherwise directed in writing by Lessor, or its assigns),
without notice or demand. LESSEE SHALL NOT ABATE, SET OFF OR DEDUCT ANY AMOUNT
OR DAMAGES FROM OR REDUCE ANY MONTHLY RENTAL OR OTHER PAYMENT DUE FOR ANY
REASON. THIS LEASE IS NON-CANCELABLE FOR THE ENTIRE TERM OF THE INITIAL PERIOD
AND ANY EXTENSION PERIODS.

 

Section 5TAXES

 

Lessee shall pay to Lessor when due all taxes, fees, assessments and charges
paid, payable or required to be collected by Lessor, however designated, which
are levied or based on the Monthly Rental or other payment due under the Lease,
or on the possession, use, operation, lease, rental, sale, purchase, control or
value of the Property, including without limitation, registration and license
fees and assessments, state and local privilege or excise taxes, documentary
stamp taxes or assessments, sales and use taxes, personal and other property
taxes, and taxes or charges based on gross revenue, but excluding taxes based on
Lessor's net income (collectively, "taxes"). Lessor shall invoice Lessee for all
taxes in advance of their payment due date, and Lessee shall promptly remit to
Lessor all taxes upon receipt of an invoice from Lessor. Lessee shall pay all
penalties and interest resulting from its failure to timely remit all taxes to
Lessor when invoiced by Lessor. Lessor shall file all required sales and use tax
and personal property tax returns and reports concerning the Property with all
applicable governmental agencies.

 

Section 6USE; ALTERATIONS AND ATTACHMENTS

 

a)After Lessee receives and inspects any Property and is satisfied that the
Property is satisfactory, Lessee shall execute and deliver to Lessor an
Acceptance Certificate in form provided by Lessor; provided, however, that
Lessee's failure to execute and deliver an Acceptance Certificate for any
Property shall not affect the validity and enforceability of the Lease with
respect to the Property.

 

b)Lessee shall at all times keep the Property in its sole possession and
control. The Property shall not be moved from the location stated in the
Schedule without the prior written consent of Lessor which consent shall not be
unreasonably withheld. Upon any permitted change in location, Lessee hereby
authorizes Lessor to file required regulatory or commercial code financing
statements, fixture filings, real property waivers, and other filings and
recordings as may be deemed necessary, by Lessor. If the nature of the Property
is such that it requires frequent removal from the location stated in the
Schedule, Lessee may move the Property to another location or locations upon
prior written notice to Lessor, subject to the provisions outlined in this
subparagraph (b). To the extent the Property includes vehicles, such Property
shall be home-based at the location in the Schedule.

 

c)Lessee shall cause the Property to be installed, used, operated and, at the
termination of the Lease, removed (i) in accordance with any applicable
manufacturer's manuals or instructions; (ii) by competent and duly qualified
personnel only; and (iii) in accordance with applicable governmental
regulations.

 

Confidential3SAG-Numab Lease Agreement

 

d)Lessee may not make alterations or attachments that will detrimentally affect
the Property's end-of-Initial Period residual value without first obtaining the
written consent of Lessor. Any such alterations or attachments shall be made at
Lessee's expense and shall not interfere with the normal and satisfactory
operation or maintenance of the Property. The manufacturer may incorporate
engineering changes or make temporary alterations to the Property upon request
of Lessee. Unless Lessor shall otherwise agree in writing, all such alterations
and attachments paid by the Lessor shall be and become the property of Lessor
upon their attachment to the Property or, at the option of Lessor, shall be
removed by Lessee at the termination of the Lease as to such Property and the
Property restored at Lessee's expense to its original condition, reasonable wear
and tear only excepted.

 

e)The Property is and shall remain personal property during the term of the
Lease notwithstanding that any portion thereof may in any manner become affixed,
attached to or located on real property or any building or improvement thereon.
Lessee shall not permit the Property to become an accession to other goods or a
fixture to or part of any real property. Upon request by Lessor, Lessee will use
best efforts to obtain and deliver to Lessor a waiver of liens, in form
satisfactory to Lessor, from all persons not a party hereto who might secure an
interest, lien or other claim in the Property.

 

f)In the event the Property includes software (which Lessee agrees shall include
all documentation, later versions, updates, upgrades, and modifications) (herein
"Software"), the following shall apply: (i) Lessee shall possess and use the
Software in accordance with the terms and conditions of any license agreement
("License") entered into with the owner/vendor of such Software and shall not
breach the License (at Lessor's request, Lessee shall provide a complete copy of
the License to Lessor); (ii) Lessee agrees that Lessor has an interest in the
License and Software due to its payment of the price thereof and is an assignee
or third-party beneficiary of the License, (iii) as due consideration for
Lessor's payment of the price of the License and Software and for providing the
Software to Lessee at a lease rate (as opposed to a debt rate), Lessee agrees
that Lessor is leasing (and not financing) the Software to Lessee; (iv) except
for the original price paid by Lessor, Lessee shall, at its own expense, pay
promptly when due all servicing fees, maintenance fees, update and upgrade
costs, modification costs, and all other costs and expenses relating to the
License and Software and maintain the License in effect during the term of the
Lease; and (v) the Software shall be deemed Property for all purposes under the
Lease.

 

g)Lessee shall comply with all applicable laws, regulations, requirements, rules
and orders, all manufacturer's instructions and warranty requirements, and with
the conditions and requirements of all policies of insurance with respect to the
Property and the Lease.

 

h)The Property is leased solely for commercial or business purposes.

 

Section 7MAINTENANCE AND REPAIRS; RETURN OF PROPERTY

 

a)During the continuance of each Lease, Lessee shall, at its own expense, and in
accordance with all manufacturer maintenance specifications, (i) keep the
Property in good repair, condition and working order; (ii) make all necessary
adjustments, repairs and replacements; (iii) furnish all required parts,
mechanisms, devices and servicing; and (iv) not use or permit the Property to be
used for any purpose for which, in the opinion of the manufacturer, the Property
is not designed or reasonably suitable. Such parts, mechanisms and devices shall
immediately become a part of the Property for all purposes hereunder and title
thereto shall vest in Lessor. If the manufacturer does not provide maintenance
specifications, Lessee shall perform all maintenance in accordance with industry
standards for like Property.

 

Confidential4SAG-Numab Lease Agreement

 

b)During the continuance of each Lease, Lessee shall, at its own expense, either
(i) enter into and maintain in force a contract with the manufacturer or other
qualified maintenance organization reasonably satisfactory to Lessor for
maintenance of each item of Property that reasonably requires such a contract,
or (ii) self-maintain the items of Property in accordance with the
manufacturer's standard maintenance manual. Such contract as to each item shall
commence upon the Acceptance Date. Lessee shall furnish Lessor with a copy of
such contract or provide to Lessor satisfactory evidence of self-maintenance, in
Lessor's sole discretion, upon demand.

 

c)Lessee shall pay all shipping and delivery charges and other expenses incurred
in connection with the Property. Upon default, or at the expiration or earlier
termination of any Lease, Lessee shall, at its own expense, assemble, prepare
for shipment and promptly return the Property to Lessor at the location within
Switzerland designated by Lessor. Upon such return, the Property shall be in the
same operating order, repair, condition and appearance as of the Acceptance
Date, except for reasonable wear and tear from proper use thereof, and shall
include all engineering changes theretofore prescribed by the manufacturer. If
available, Lessee shall provide maintenance certificates or qualification
letters and/or arrange for and pay all costs which are necessary for the
manufacturer to accept the Property under contract maintenance at its then
standard rates ("recertification"). The term of the Lease shall continue upon
the same terms and conditions until such recertification has been obtained. With
regard to Software, at the expiration or earlier termination of any Lease, or
upon demand by Lessor upon the occurrence of an Event of Default under the
Lease, Lessee shall (i) delete from its systems all Software then installed,
(ii) destroy all copies or duplicates of the Software which were not returned to
Lessor, and (iii) cease using the Software altogether. Upon its receipt from
Lessee, Lessor shall be responsible to return the Software to the
owner/vendor/licensor so that Lessee shall not be in breach of any software
license.

 

Section 8OWNERSHIP AND INSPECTION

 

a)The Property shall at all times during the Lease be the property of Lessor or
its assigns, and Lessee shall have no right, title or interest therein except as
to the use thereof subject to the terms and conditions of the Lease. For
purposes of the foregoing, Lessee transfers to Lessor all of Lessee's right,
title and interest (including all ownership interest) in and to the Property
free and clear of all liens, security interests and encumbrances. Lessor may
affix (or require Lessee to affix) tags, decals or plates to the Property
indicating Lessor's ownership, and Lessee shall not permit their removal or
concealment. Lessee shall not permit the name of any person or entity other than
Lessor or its assigns to be placed on the Property as a designation that might
be interpreted as a claim of ownership or security interest.

 

Confidential5SAG-Numab Lease Agreement

 

b)LESSEE SHALL KEEP THE PROPERTY AND LESSEE'S INTEREST UNDER ANY LEASE FREE AND
CLEAR OF ALL LIENS AND ENCUMBRANCES, EXCEPT THOSE PERMITTED IN WRITING BY LESSOR
OR ITS ASSIGNS.

 

c)Lessor, its assigns and their agents shall have free access to the Property at
all reasonable times during normal business hours for the purpose of inspecting
the Property.

 

d)Lessee shall immediately notify Lessor in writing of all details concerning
any material damage or loss to the Property, including without limitation, any
damage or loss arising from the alleged or apparent improper manufacture,
functioning or operation of the Property.

 

Section 9WARRANTIES

 

a)Lessee acknowledges that Lessor is not the manufacturer of the Property nor
manufacturer's agent nor a dealer therein. The Property is of a size, design,
capacity, description and manufacture selected by the Lessee. Lessee is
satisfied that the Property is suitable and fit for its purposes. LESSEE AGREES
THAT LESSOR HAS NOT MADE AND DOES NOT MAKE ANY WARRANTY OR REPRESENTATION
WHATSOEVER, EXPRESS OR IMPLIED, AS TO THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OR REPRESENTATION AS TO: (i) THE DESCRIPTION,
CONDITION, DESIGN, QUALITY OR PERFORMANCE OF THE PROPERTY OR QUALITY OR CAPACITY
OF MATERIALS OR WORKMANSHIP IN THE PROPERTY; (ii) ITS MERCHANTABILITY OR FITNESS
OR SUITABILITY FOR A PARTICULAR PURPOSE WHETHER OR NOT DISCLOSED TO LESSOR, AND
(iii) DELIVERY OF THE PROPERTY FREE OF THE RIGHTFUL CLAIM OF ANY PERSON BY WAY
OF INFRINGEMENT OR THE LIKE. LESSOR EXPRESSLY DISCLAIMS ALL SUCH WARRANTIES. If
the Software is not properly installed, does not function as represented or
warranted by original licensor, or is unsatisfactory for any reason, Lessee
shall make any claim on account thereof solely against original licensor and
shall nevertheless pay all sums payable under the Lease, Lessee hereby waiving
the right to make any Such claims against Lessor. Lessor shall not be liable to
Lessee for any loss, damage or expense of any kind or nature caused, directly or
indirectly, by the Property or the use, possession or maintenance thereof, or
the repair, service or adjustment thereof, or by any delay or failure to provide
any such maintenance, repair, service or adjustment, or by any interruption of
service or loss of use thereof (including without limitation, Lessee's use of or
right to use any Software) or for any loss of business howsoever caused.

 

b)NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE LEASE, LESSOR SHALL
NOT, UNDER ANY CIRCUMSTANCES, BE LIABLE TO LESSEE OR ANY THIRD PARTY, FOR
CONSEQUENTIAL, INCIDENTAL, SPECIAL OR EXEMPLARY DAMAGES ARISING OUT OF OR
RELATED TO THE TRANSACTION CONTEMPLATED HEREUNDER, WHETHER IN AN ACTION BASED ON
CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY) OR ANY OTHER LEGAL
THEORY, INCLUDING WITHOUT LIMITATION, LOSS OF ANTICIPATED PROFITS, OR BENEFITS
OF USE OR LOSS OF BUSINESS, EVEN IF LESSOR IS APPRISED OF THE LIKELIHOOD OF SUCH
DAMAGES OCCURRING.
IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT EACH AND EVERY PROVISION OF ANY LEASE
WHICH PROVIDES FOR A LIMITATION OF LIABILITY, DISCLAIMER OF WARRANTIES OR
EXCLUSION OF DAMAGES, IS INTENDED BY THE PARTIES TO BE SEVERABLE FROM ANY OTHER
PROVISION AND IS A SEPARABLE AND INDEPENDENT ELEMENT OF RISK ALLOCATION AND IS
INTENDED TO BE ENFORCED AS SUCH.

 

Confidential6SAG-Numab Lease Agreement

 

c)Lessor assigns to Lessee all assignable warranties on the Property, including
without limitation any warranties described in lessor's purchase contract, which
assignment shall be effective only (i) during the Initial Period and any
extensions thereof, and (ii) so long as no Event of Default exists.

 

Section 10NET LEASE; LESSEE'S OBLIGATIONS ABSOLUTE AND UNCONDITIONAL

 

This Master Lease is a "net lease" and, as between Lessor and Lessee, Lessee
shall be responsible for and shall indemnify Lessor against, direct costs and
expenses related to the Lease or the Property. Lessee agrees that, except in the
event that Lessee exercises its option under Section 3 to buy the Property, its
obligation to pay Monthly Rental and other obligations under the Lease shall be
irrevocable, independent, absolute and unconditional and shall not be subject to
any abatement, reduction, recoupment, defense, offset or counterclaim otherwise
available to Lessee; nor, except as otherwise expressly provided herein or as
agreed to by Lessor in writing, shall this Master Lease terminate for any reason
whatsoever prior to the end of the Initial Period.

 

Section 11ASSIGNMENT BY LESSOR

 

Lessor may not without prior written consent by Lessee, which consent shall not
unreasonably withheld, assign or transfer its rights and interests in the Lease
and Property to another party ("Lessor's Assignee") either outright or as
security for loans (collectively, the "Underwriting"). Upon notice of any such
assignment and instructions from Lessor, Lessee shall pay its Monthly Rental and
other payments and perform its other obligations under the Lease to the Lessor's
Assignee (or to another party designated by Lessor's Assignee). Upon any such
sale or assignment, LESSEE'S OBLIGATIONS TO LESSOR'S ASSIGNEE UNDER THE ASSIGNED
SCHEDULE SHALL BE ABSOLUTE AND UNCONDITIONAL AND LESSEE WILL NOT ASSERT AGAINST
LESSOR'S ASSIGNEE ANY CLAIM, DEFENSE, OFFSET OR COUNTERCLAIM WHICH LESSEE MIGHT
HAVE AGAINST LESSOR. Lessor's Assignee shall have all of the rights but none of
the obligations of Lessor under the assigned Lease, and after such assignment
Lessor shall continue to be responsible for all of Lessor's obligations under
the Lease. Upon any such assignment, Lessee agrees to promptly execute and
deliver to Lessor: (i) estoppel certificates, acknowledgments of assignment and
other documents requested by Lessor which acknowledge the assignment, affirm
provisions of the Lease, or which may be required to effect the Underwriting,
and (ii) any commercial code or regulatory required financing statements or
precautionary filings as requested.

 

Section 12RISK OF LOSS ON LESSEE

 

From the earlier of the date the supplier ships the Property to Lessee or the
date Lessor confirms Lessee's purchase order or contract to supplier until the
date the Property is returned to Lessor as provided in the Lease. Lessee hereby
assumes and shall bear all risk of loss for theft, damage or destruction to the
Property, howsoever caused. NO SUCH LOSS OR DAMAGE SHALL IMPAIR ANY OBLIGATION
OF LESSEE UNDER THIS LEASE WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT. In the
event of damage or loss to the Property (or any part thereof) and irrespective
of payment from any insurance coverage maintained by Lessee, but applying full
credit therefore, Lessee shall at the option of Lessee, (a) place the Property
in good repair, condition and working order; or (b) replace the Property (or any
part thereof) with like property of equal or greater value, in good repair,
condition and working order and transfer clear title to such replacement
property to Lessor whereupon such replacement property shall be deemed the
Property for all purposes under the Lease; or (c) pay to Lessor the total rent
due and owing at the time of such damage or loss plus all amount which is equal
to the Casualty Loss Value .

 

Confidential7SAG-Numab Lease Agreement

 

 

 

Section 13INSURANCE

 

Lessee shall obtain and maintain for the entire term of this Lease, at its own
expense, property damage and liability insurance and insurance against loss or
damage to the Property including without limitation loss by fire (including so
called extended coverage), theft, collision and such other risks of loss as are
customarily insured against on the type of Property leased under any Lease and
by businesses in which Lessee is engaged, in such amounts, in such form and with
such insurers as shall be satisfactory to Lessor; provided, however, that the
amount of insurance against loss or damage to the Property shall be equal to or
greater than the Casualty Loss Value of such items of Property. Lessee shall
furnish to Lessor a certificate of insurance or other evidence satisfactory to
Lessor that such insurance coverage is in effect; provided. All insurance
covering loss or damage to the Property shall contain a breach of warranty
clause satisfactory to Lessor.

 

Section 14INDEMNIFICATION

 

Except for the gross negligence or willful misconduct of Lessor, Lessee shall
indemnify and hold Lessor harmless from and against any and all claims, ,
damages, judgments, suits and legal proceedings, and any and all costs and
expenses in connection therewith, arising from third parties out of or in any
manner connected with or resulting from the Lease, except for non-payment or
late payment of the Property. Furthermore, Lessee shall indemnify and hold
Lessor harmless from any claims arising out of any insufficiencies or faulty
handling of the Property, including, without limitation the manufacture,
rejection, non-delivery, transportation, delivery, possession, use, operation,
maintenance, condition, return, storage or disposition thereof, including
without limitation (a) claims for injury to or death of persons and for damage
to property; (b) claims relating to patent, copyright, or trademark
infringement, (c) claims relating to latent or other defects in the Property
whether or not discoverable by Lessor and (d) claims for wrongful, negligent or
improper act or misuse by Lessor. Lessee agrees to give Lessor prompt notice of
any such claim or liability. For purposes of this paragraph and any Lease, the
term "Lessor" shall include Lessor, its successors and assigns, shareholders,
directors, officers, representatives and agents, and the provisions of this
paragraph shall survive expiration of any Lease with respect to events occurring
prior thereto.

 

Upon request of Lessor, Lessee shall assume the defense of all demands, claims,
or actions, suits and all proceedings against Lessor for which indemnity is
provided and shall allow Lessor to participate in the defense thereof. Lessor
shall be subrogated to all rights of Lessee for any matter which Lessor has
assumed obligation hereunder, and may settle any such demand, claim, or action
without Lessee's prior consent, and without prejudice to Lessor's right to
indemnification hereunder.

 

Confidential8SAG-Numab Lease Agreement

 

Section 15EVENTS OF DEFAULT

 

An "Event of Default" shall occur under any Lease if Lessee does any of the
following and such breach is not cured to Lessor's satisfaction within thirty
(30) days after written notice thereof is provided to Lessee; provided, however,
that the thirty (30) day cure period shall not apply for Lessee's breach of
Section 15(e) or failure to maintain insurance as required under section 13
hereof:

 

(a) fails to pay any Monthly Rental or other payment required under the Lease
when the same becomes due and payable and such failure continues for thirty (30)
days after its due date;

 

(b) attempts to or does, remove, sell, assign, transfer, encumber, sublet or
part with possession of any one or more items of the Property or any interest
under any Lease, except as expressly permitted herein, or permits a judgment or
other claim to become a lien upon any or all of Lessee's assets or upon the
Property;

 

(c) permits any item of Property to become subject to any levy, seizure,
assignment or execution or Lessee abandons any item of Property;

 

(d) fails to observe or perform any of its covenants and obligations required to
be observed or performed under the Lease and such failure continues uncured for
twenty (20) days after occurrence thereof, except that the twenty (20) day cure
period shall not apply and an Event of Default shall occur immediately upon
Lessee's failure to maintain insurance;

 

(e) breaches any of its representations and warranties made under any Lease, or
if any such representations or warranties shall be false or misleading in any
material respect;

 

(f) shall (i) be adjudicated insolvent or a bankrupt, or cease, be unable, or
admit in writing its inability, to pay its debts as they mature, or make a
general assignment for the benefit of creditors or enter into any composition or
arrangement with creditors; (ii) apply for or consent to the appointment of a
receiver, trustee or liquidator of it or of a substantial part of its property,
or authorize such application or consent, or proceedings seeking such
appointment shall be instituted against it without such authorization, consent
or application and shall continue undismissed for a period of sixty (60) days;
(iii) authorize or file a voluntary petition in bankruptcy or apply for or
consent to the application of any bankruptcy, reorganization in bankruptcy,
arrangement, readjustment of debt, insolvency, dissolution, moratorium or other
similar law of any jurisdiction, or authorize such application or consent or
proceedings to such end shall be instituted against it without such
authorization, application or consent and such proceeding instituted against it
shall continue undismissed for a period of sixty (60) days;

 

(g) shall suffer a material adverse change in its financial condition which
adversely affects Lessee's ability to make rental payments after the date
hereof.

 

Section 16REMEDIES

 

Upon the occurrence of any Event of Default and at any time thereafter, Lessor
may, upon giving notice to Lessee and with or without canceling the Lease, do
any one or more of the following:

 

(a) enforce this Master Lease according to its terms;

 

(b) refuse to deliver the Property to Lessee;

 

(c) upon notice to Lessee, cancel this Master Lease and any or all Schedules
executed pursuant thereto.

 

Confidential9SAG-Numab Lease Agreement

 

(c) if Lessor determines, in its sole discretion, not to take possession of the
Property, Lessor shall continue to be the owner of the Property and may, but is
not obligated to, dispose of the Property by sale or otherwise, all of which
determinations may be made by Lessor in its sole discretion and for its own
account;

 

(e) declare immediately due and payable all amounts due or to become due
hereunder for the full term of the Lease, and upon payment of such amounts,
Lessee shall become the sole owner of the Property;

 

(f) with or without terminating the Lease, recover the Casualty Loss Value of
the Property as of the rent payment date immediately preceding the date of
default together with all costs and expenses incurred by Lessor in the
repossession, recovery, and/or repair of the Property;

 

(g) upon notice to Lessee and upon Lessee has not given notice within thirty
(30) days that it wishes to exercise its option under Section 3 herein,
repossess the Property wherever found, with or without legal process, and for
this purpose Lessor and/or its agents or assigns may enter upon any premises of
or under the control or jurisdiction of Lessee or any agent of Lessee, without
liability for suit, action or other proceeding by Lessee (any damages occasioned
by such repossession being hereby expressly waived by Lessee) and remove the
Property therefrom; Lessee further agrees on demand, to assemble the Property
and make it available to Lessor at a place to be designated by Lessor;

 

(h) upon notice to Lessee and upon Lessee has not given notice within thirty
(30) days that it wishes to exercise its option under Section 3 herein, in its
sole discretion, re-lease or sell any or all of the Property at a public or
private sale on such terms and notice as Lessor shall deem reasonable (such sale
may, at Lessor's sole option, be conducted at Lessee's premises), and recover
from Lessee liquidated damages for the loss of a bargain and not as a penalty an
amount equal to the Lessor's Damages;

 

(i) if Lessee breaches any of its obligations under Section 7(c) of this Master
Lease with regard to Software, Lessee shall be liable to Lessor for additional
damages claimed by the Software manufacturer or distributor in an amount equal
to the original price paid by Lessor for the Software, and in addition, at
Lessor's option. Lessor shall be entitled to injunctive relief;

 

(j) exercise any other right or remedy which may be available to it under the
applicable law;

 

(k) a cancellation hereunder shall occur only upon notice by Lessor and only as
to such items of Property as Lessor specifically elects to cancel and this Lease
shall continue in full force and effect as to the remaining items, if any,
provided that different items of Property governed by a single Lease Schedule
shall always be treated as a single item with respect to this paragraph (k);

 

(l) (i) by notice to Lessee, declare any license agreement with respect to
Software terminated, in which event the right and license of Lessee to use the
Software shall immediately terminate, and Lessee shall thereupon cease all use
of the Software and return all copies thereof to Lessor or original licensor;
and (ii) have access to and disable the Software by any means deemed necessary
by Lessor, for which purposes Lessee hereby expressly consents to such access
and disablement, promises to take no action that would prevent or interfere with
Lessor's ability to perform such access and disablement, and waives and releases
any and all claims that it has or might otherwise have for any and all losses,
damages, expenses, or other detriment that it might suffer as a result of such
access and disablement.

 

Confidential10SAG-Numab Lease Agreement

 

Lessor may exercise any and all rights and remedies available at law or in
equity. The rights and remedies afforded Lessor hereunder shall not be deemed to
be exclusive, but shall be in addition to any rights or remedies provided by
law. Lessor's failure promptly to enforce any right or remedy hereunder shall
not operate as a waiver of such right or remedy, and Lessor's waiver of any
default shall not constitute a waiver of any subsequent or other default. Lessor
may accept late payments or partial payments of amounts due under the Lease and
may delay enforcing any of Lessor's rights or remedies hereunder without losing
or waiving any of Lessor's rights or remedies under the Lease.

 

Section 17REPRESENTATIONS AND WARRANTIES

 

Lessee represents and warrant as follows:

 

a)If Lessee is a corporation, duly organized and validly existing in good
standing under the laws of the jurisdiction of its incorporation, duly qualified
to do business in each jurisdiction where any Property is, or is to be located,
and has full corporate power and authority to hold property under lease and to
enter into and perform its obligations under any Lease, the execution, delivery
and performance by Lessee of any Lease has been duly authorized by all necessary
corporate action on the part of Lessee, and is not inconsistent with its
Articles of Incorporation or By-Laws or other governing instruments;

 

b)If Lessee is a partnership, duly organized by written partnership agreement
and validly existing in accordance with the laws of the jurisdiction of its
organization, duly qualified to do business in each jurisdiction where the
Property is, or is to be located, and has full power and authority to hold
property under lease and to enter into and perform its obligations under any
Lease, the execution, delivery and performance by Lessee of any Lease has been
duly authorized by all necessary action on the part of the Lessee, and is not
inconsistent with its partnership agreement or other governing instruments. Upon
request, Lessee will deliver to Lessor certified copies of its partnership
agreement and other governing instruments and original certificate of partners
and other instruments deemed necessary or desirable by Lessor. To the extent
required by applicable law, Lessee has filed and published its fictitious
business name certificate;

 

c)The execution, delivery and performance by Lessee of any Lease does not
violate any law or governmental rule, regulation, or order applicable to Lessee
does not and will not contravene any provision, or constitute a default under
any indenture, mortgage, contract, or other instrument to which it is bound and,
upon execution and delivery of each Lease, will constitute a legal, valid and
binding agreement of Lessee, enforceable in accordance with its terms;

 

d)No action, including any permits or consents, in respect of or by any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by Lessee of any Lease.

 

Lessor represents and warrants that Lessor is a company, duly organized and
validly existing in good standing under the laws of the jurisdiction of its
incorporation, duly qualified to do business in such jurisdiction and has full
corporate power and authority to enter into and perform its obligations under
any Lease, the execution, delivery and performance by Lessor of any Lease has
been duly authorized by all necessary corporate action on the part of Lessor,
and is not inconsistent with its Articles of Incorporation or By-Laws or other
governing instruments.

 

Confidential11SAG-Numab Lease Agreement

 

Section 18GENERAL

 

a)Entire Agreement. Each Schedule shall incorporate the terms and conditions of
this Master Lease and, together with the Acceptance Certificate (as defined
herein), and any amendments to any of the foregoing documents, shall supersede
all prior agreements and constitute the entire understanding and agreement
between the Lessor and Lessee with regard to the subject matter hereof and
thereof, and there is no understanding or agreement, oral or written, which is
not set forth herein or therein.

 

b)Time Is of the Essence; Provisions Severability. Time is of the essence with
respect to any Lease. The provisions contained in any agreement shall be deemed
to be independent and severable. The invalidity or partial invalidity of any one
provision or portion of the Lease under the laws of any jurisdiction shall not
affect the validity or enforceability of any other provisions of the Lease. The
captions and headings set forth herein are for convenience of reference only and
shall not define or limit any of the terms hereof.

 

c)Notice. Notices or demands required to be given hereunder shall be in writing
and addressed to the other party at the address herein or such other address
provided by written notice hereunder and shall be effective (i) upon the next
business day if sent by guaranteed overnight express service (such as Federal
Express); (ii) on the same day if personally delivered; or (iii) three days
after mailing if sent by certified or registered mail, postage prepaid.

 

d)Binding Effect; Survivability. The provisions of each Lease shall inure to the
benefit of and shall bind Lessor and Lessee and their respective permitted
successors and assigns. All representations, warranties, covenants and
indemnities of Lessee made or agreed to in the Lease or in any certificates
delivered in connection therewith shall survive the expiration, termination or
cancellation of the Lease for any reason.

 

e)Further Assurances; Financing Statements. Lessee will cooperate with Lessor in
protecting Lessor's interests in the Property, the Lease and the amounts due
under the Lease, including, without limitation, the execution and delivery of
statements and filings, patent and copyright registration documents with respect
to proprietary Software (if applicable), and other documents reasonably
requested by Lessor. Lessee shall pay all costs of filing any financing,
continuation or termination statements with respect to the Property and Lease,
including without limitation, any intangibles tax, documentary stamp tax or
other similar taxes or charges relating thereto . Lessee will do whatever is
reasonably asked for by Lessor to have a statement of the interest of Lessor in
the Property noted on any certificate of title relating to the Property and will
deposit said certificate with Lessor. Lessee will execute and deliver to Lessor
such other documents and written assurances and take such further action as
Lessor may request to more fully carry out the implementation, effectuation,
confirmation and perfection of the Lease and any rights of Lessor thereunder.

 

f)Financial Statements. Lessee, and any guarantor, shall provide to Lessor a
copy of its annual audited financial statements within one-hundred-twenty (120)
days after its fiscal year end.

 

g)Security Interest. In the event a court of competent jurisdiction or other
governing authority shall determine that the Lease is not a "true lease" or is a
lease intended as security or that Lessor (or its assigns) does not hold legal
title to or is not the owner of the Property, then the Lease shall be deemed to
be a security agreement with Lessee, as debtor, having granted to Lessor, as
secured party, a security interest in the Property effective the date of the
Lease, and the Property shall secure all duties and obligations of Lessee under
any Lease. As security for the performance by Lessee of its duties and
obligations under any Lease, Lessee hereby grants to Lessor a security interest
in all of Lessee's rights under any license agreement related to any Software,
including, without limitation, all of its rights with respect to the Software.
With regard to any security interest created hereunder in any of the Property,
Lessee consents and agrees that Lessor shall have all of the rights, privileges
and remedies of a secured party under the applicable law.

 

Confidential12SAG-Numab Lease Agreement

 

h)Change in Lessee's Name or Address. Lessee shall not change its name or
address from that set forth above, unless it shall have given Lessor or its
assigns no less than thirty (30) days prior written notice.

 

i)Covenant of Quiet Possession. Lessor agrees that so long as no Event of
Default has occurred and is continuing, Lessee shall be entitled to quietly
possess the Property subject to and in accordance with the terms and conditions
of this Master Lease.

 

j)Lessee's Options at End of Initial Period. Before the end of the Initial
Period of any Lease, Lessee shall, provided at least thirty (30) days prior
written notice is received by Lessor from Lessee via certified mail, do one of
the following: (1) purchase the Property for a price set out in the respective
Lease Schedule, (2) extend the Lease for twelve (12) additional months at the
rate specified on the respective Schedule, or (3) return the Property to Lessor
at Lessee's expense to a destination within Switzerland specified by Lessor and
terminate the Schedule; provided, however, that for option (3) to apply, all
accrued but unpaid late charges, interest, taxes, penalties, and any and all
other sums due and owing under the Schedule must first be paid in full, the
provisions of Sections 6(c) and (d) and 7(c) hereof must be specifically
complied with, and Lessee must enter into a new Schedule with Lessor to lease
Property which replaces the Property listed on the old Schedule. With respect to
option (3), each party shall have the right in its absolute and sole discretion
to accept or reject any terms of any new Schedule, as applicable. In the event
Lessor and Lessee have not agreed to option (3) by the end of the Initial Period
and the respective Lease Schedule does not contain any predefined purchase terms
then option (2) shall apply at the end of the Initial Period. In the event if
Lessee fails to give written notice of its option via certified mail until the
end of the Initial Period and if the terms for option (1) have been predefined
in the respective Lease Schedule, option (1) shall apply by default. At the end
of the extension period provided for in option (2) above, the Lease shall
continue in effect at the rate specified in the respective Schedule for
successive periods of six (6) months each subject to termination at the end of
any such successive six-month renewal period by either Lessor or Lessee giving
to the other party at least thirty (30) days prior written notice of
termination.

 

k)Amendment and Modification. The Lease may not be amended or modified except by
a writing signed by a duly authorized representative of each party, but no such
amendment or modification needs further consideration to be binding.
Notwithstanding the foregoing, Lessee authorizes Lessor to amend any Schedule to
identify more accurately the Property (including, without limitation, supplying
serial numbers or other identifying data), and such amendment shall be binding
on Lessor and Lessee unless Lessee objects thereto within thirty (30) days after
receiving notice of the amendment from Lessor.

 

Confidential13SAG-Numab Lease Agreement

 

l)Joint and Several Liability. In the event two or more parties execute the
Master Lease as Lessee, each party shall be jointly and severally liable for all
Lessee representations, warranties, and obligations (including without
limitation, payment obligations) under this Master Lease or under any Schedule
or other document executed in connection herewith.

 

m)Governing Law; Jurisdictions; Language. This Master Lease shall be governed by
and construed in accordance with the laws of Switzerland. The courts of the
canton of Zug, Switzerland shall have exclusive jurisdiction over any dispute
arising out of or in connection with this Master Lease. This Master Lease is
drafted in the English language and the English language interpretation shall
rule in all cases.

 

Section 19WAIVERS

 

To the extent permitted by applicable law, Lessee hereby waives any and all
rights and remedies, including but not limited to Lessee's rights to: (i) cancel
the Lease; (ii) repudiate the Lease; (iii) reject the Property; (iv) revoke
acceptance of the Property; (v) claim, grant or permit a security interest in
the Property in Lessee's possession or control for any reason; and (vi) "cover"
by making any purchase or lease of or contract to purchase or lease Property in
substitution for those due from Lessor, (vii) No waiver or modification by
Lessor of any of the terms and conditions hereof shall be effective unless in
writing signed by an officer of Lessor.

 

Section 20ASSIGNMENT BY LESSEE

 

LESSEE MAY NOT ASSIGN THIS MASTER LEASE OR ANY OF ITS RIGHTS HEREUNDER OR
SUBLEASE THE PROPERTY WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR, NO PERMITTED
ASSIGNMENT OR SUBLEASE SHALL RELIEVE LESSEE OF ANY OF ITS OBLIGATIONS HEREUNDER.

 

BY INITIALING THIS SECTION, LESSEE ACKNOWLEDGES THAT IT HAS READ THE ABOVE
PARAGRAPHS UNDER SECTIONS 18, 19 AND 20, AND FULLY UNDERSTANDS THEIR CONTENT AND
AGREES TO THEIR PROVISIONS.

 

Initialed__________

 

 

IN WITNESS WHEREOF, the authorized representatives of the Parties have executed
this Master Lease:

 

LESSOR – SUCAMPO AG   LESSEE – NUMAB AG By:__________________________________  
By:__________________________________ Name:   Name: Title:   Title: Date:  
Date:            

 

 

Confidential14SAG-Numab Lease Agreement

 

 

 

 

 

MASTER LEASE: Exhibit A

 

Form of LEASE SCHEDULE

 

Reference is made to Master Lease Agreement dated January 31, 2012 (the "Master
Lease") between SUCAMPO AG (the "Lessor") and NUMAB AG (the "Lessee").

 

This Lease Schedule [insert number] incorporates:

 

·Lease Schedule Exhibit A (the "Property Description");

·Lease Schedule Exhibit B (the Acceptance Certificate).

 

Together, incorporating the terms and conditions of the Master Lease, these
constitute a separate "Lease" between Lessor and Lessee. All capitalized terms
used herein but not defined herein shall have the same meanings ascribed to them
in the Master Lease.

 

1. Property: [insert brief description of property] as further described in
Lease Schedule [number] Exhibit C.

 

2. Property Location: [insert property location].

 

3. Acceptance Date: As specified in the Lease Schedule [number] Exhibit B (the
Acceptance Certificate)

 

4. Initial Period: __ months starting on the Commencement Date

 

5. Monthly Rental: ________[insert monthly cost], plus applicable VAT

 

6. Deposit: ________ [if any, can be applied to the first Monthly Rental, plus
applicable sales tax]

 

7. Total Cost: [insert total cost]

 

8. Extension monthly rentals [insert cost]

 

9. For purposes of this Lease Schedule only, at the end of the Initial Period,
Lessee shall have the option to purchase the Property on the last day of the
Initial Period for an amount equal to [insert amount], plus applicable sales
tax.

 

10. Representation of Lessee: Lessor and Lessee agree that this Schedule
constitutes a "finance lease", in that (a) Lessee has selected the Property in
its sole discretion, (b) Lessor has acquired the Property solely for purposes of
leasing such Property under this Schedule, and (c) Lessee has received a copy of
the contract evidencing Lessor's purchase of the Property.

 

Confidential15SAG-Numab Lease Agreement

 

 

 

LESSOR – SUCAMPO AG   LESSEE – NUMAB AG By: SAMPLE – not for execution   By:
SAMPLE – not for execution Name:   Name: Title:   Title: Date:   Date:      

 

 

Confidential16SAG-Numab Lease Agreement

 

 

 

LEASE SCHEDULE

 

EXHIBIT B

 

(Acceptance Certificate to be inserted behind this placeholder and incorporated
herein)

 

Confidential17SAG-Numab Lease Agreement

 

 

 

